 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROGER YANG
   MATTHEW M. YELOVICH
 3 KEVIN C. KHASIGIAN
   Assistant United States Attorneys
 4 501 I Street, Suite 10-100
   Sacramento, CA 95814
 5 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,
                                                 CASE NO. 2:18-CR-00134 MCE
12                               Plaintiff,

13                          v.

14   TIAN TAN, et al.,

15                               Defendants.

16                                               CASE NO. 2:18-CR-00198 MCE
     UNITED STATES OF AMERICA,
17
                                 Plaintiff,
18
                            v.
19
     DANIEL ZHU,
20
                                 Defendant.
21

22   UNITED STATES OF AMERICA,                   CASE NO. 2:18-CR-00258 JAM
23                               Plaintiff,
24                          v.
25   HEIDI PHONG, et al.,
26                               Defendants.     NOTICE OF RELATED CASES
27                                               [E.D. Cal. L.R. 123]
28


      NOTICE OF RELATED CASES                     1
 1       TO THIS HONORABLE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF
     RECORD,
 2
            The United States of America, through its undersigned counsel, Assistant United States Attorney
 3
     ROGER YANG, MATTHEW M. YELOVICH, and KEVIN C. KHASIGIAN, hereby gives notice that
 4
     the above-captioned matters are likely related cases within the meaning of Eastern District of California
 5
     Local Rule 123. These cases involve overlapping evidence and witnesses, are based in part on the same
 6
     facts, and involve the same overarching indoor marijuana cultivation activity funded by wires from
 7
     China. Moreover, the indictment in Phong, et al. specifically references conspiracies involving
 8
     defendants from the other two above-captioned cases. Accordingly, relating these cases is likely to
 9
     effectuate substantial savings of judicial resources.
10
            In United States v. Tan, et al., Case No. 2:18-CR-00134 MCE, defendants Tian Tan and Jenny
11
     Chu were charged with indoor marijuana cultivation offenses and offenses related to international
12
     money laundering to promote such cultivation. The defendants, a married couple, control at least three
13
     properties that are named in the civil forfeiture actions referenced above. The defendants are named in
14
     Count Two of the Phong, et al. indictment as conspiring with defendant Heidi Phong to manufacture
15
     marijuana. See Case No. 2:18-CR-00258 JAM, ECF 1 at 3.
16
            In United States v. Zhu, Case No. 2:18-CR-00198 MCE, defendant Daniel Zhu was charged with
17
     indoor marijuana cultivation offenses and offenses related to international money laundering to promote
18
     such cultivation. The defendant controls at least three properties that are named in the civil forfeiture
19
     actions referenced above. The defendant is named in Count Three of the Phong, et al. indictment as
20
     conspiring with defendant Heidi Phong to manufacture marijuana. See Case No. 2:18-CR-00258 JAM,
21
     ECF 1 at 3–4.
22
            In United States v. Phong, et al., No. 2:18-CR-00258 JAM, defendants Heidi Phong, Zhen Shang
23
     Lin, Li Juan Wang, and Feng Li are charged with various offenses related to indoor marijuana
24
     cultivation and international money laundering to promote such cultivation. Phong is charged with
25
     multiple separate conspiracies involving the defendants from Tan, et al. and Zhu, as described above, as
26
     well as conspiring with Lin and Wang, while Lin and Wang are charged with conspiring with each other
27
     and Feng Li.
28


      NOTICE OF RELATED CASES                                2
 1          Owing to the overlapping facts involved in these cases and the same overarching indoor

 2 marijuana cultivation and international money laundering through China activity, these cases tend to fit

 3 within the definition of related cases provided by Local Rule 123. Under that definition, actions are

 4 related when “(1) both actions involve the same parties and are based on the same or a similar claim;

 5 (2) both actions involve the same property, transaction, or event; (3) both actions involve similar

 6 questions of fact and the same question of law and their assignment to the same Judge or Magistrate

 7 Judge is likely to effect a substantial savings of judicial effort, either because the same result should

 8 follow in both actions or otherwise; or (4) for any other reasons, it would entail substantial duplication

 9 of labor if the actions were heard by different Judges or Magistrate Judges.” E.D. Cal. L.R. 123(a).

10 These criminal actions are clearly related within the meaning of the rule—the defendants among the

11 three cases are all named in the Phong, et al. indictment, which charges defendant Heidi Phong with

12 conspiring with defendants named in the other two cases—and reassignment would likely effectuate

13 substantial savings of judicial effort given the overlapping questions of fact and law that will arise in the

14 three cases. Accordingly, the United States hereby files this notice of related cases in the above-

15 described cases.

16

17    Dated: April 6, 2019                                    MCGREGOR W. SCOTT
                                                              United States Attorney
18

19                                                     By: /s/ MATTHEW M. YELOVICH
                                                           ROGER YANG
20                                                         MATTHEW M. YELOVICH
                                                           KEVIN C. KHASIGIAN
21                                                         Assistant United States Attorneys
22

23

24

25

26

27

28


      NOTICE OF RELATED CASES                             3
